IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                  January 2017 Term
                                  _______________                             FILED

                                                                           April 20, 2017

                                    No. 15-1220                              released at 3:00 p.m.
                                  _______________                          RORY L. PERRY II, CLERK

                                                                         SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA


                             STATE OF WEST VIRGINIA,

                                    Respondent

                                        v.


                           QUINTON PETERSON,

                                 Petitioner

       ____________________________________________________________

                    Appeal from the Circuit Court of Cabell County

                      The Honorable Alfred E. Ferguson, Judge

                             Criminal Case No. 08-F-113


                                AFFIRMED

       ____________________________________________________________

                               Submitted: April 4, 2017
                                Filed: April 20, 2017

Connor D. Robertson, Esq.                   Patrick Morrisey, Esq.
Weston Law Office                           Attorney General
Todd Meadows, Esq.                          Elbert Lin, Esq.
Meadows Law Office                          Solicitor General
Huntington, West Virginia                   Julie A. Warren, Esq.
Counsel for the Petitioner                  Assistant Attorney General
                                            Charleston, West Virginia
Valena Beety, Esq.                          Counsel for the Respondent
Melissa Giggenbach, Esq.
Eric Haught, Rule 10 Student Attorney
Morgantown, West Virginia
Counsel for Amici Curiae
The West Virginia Innocence Project


JUSTICE KETCHUM delivered the Opinion of the Court.
JUSTICE DAVIS dissents and reserves the right to file a dissenting Opinion.
                              SYLLABUS BY THE COURT


              1.     “In reviewing challenges to findings and rulings made by a circuit

court, we apply a two-pronged deferential standard of review. We review the rulings of

the circuit court concerning a new trial and its conclusion as to the existence of reversible

error under an abuse of discretion standard, and we review the circuit court’s underlying

factual findings under a clearly erroneous standard. Questions of law are subject to a de

novo review.” Syllabus Point 3, State v. Vance, 207 W.Va. 640, 535 S.E.2d 484 (2000).



              2.     “There are three components of a constitutional due process

violation under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963),

and State v. Hatfield, 169 W.Va. 191, 286 S.E.2d 402 (1982): (1) the evidence at issue

must be favorable to the defendant as exculpatory or impeachment evidence; (2) the

evidence must have been suppressed by the State, either willfully or inadvertently; and

(3) the evidence must have been material, i.e., it must have prejudiced the defense at

trial.” Syllabus Point 2, State v. Youngblood, 221 W.Va. 20, 650 S.E.2d 119 (2007).
Justice Ketchum:


             Petitioner Quinton Peterson (“Defendant Peterson”) appeals the circuit

court’s November 20, 2015, amended order denying his motion for a new trial.

Defendant Peterson was convicted of first-degree murder following a 2008 jury trial and

was sentenced to an incarceration term of life without mercy.1

             After the circuit court entered its amended order denying his motion for a

new trial, Defendant Peterson filed the present appeal, raising numerous assignments of


      1
         Defendant Peterson was convicted in August 2008. On October 30, 2008, the
circuit court appointed Defendant Peterson an appellate lawyer, Luke Styer. Mr. Styer
failed to file an appeal during the five and a half years that he represented Defendant
Peterson. As the circuit court noted in its April 29, 2014, order:

                    Luke Styer, Esq., was appointed to assist Defendant in
             appealing his conviction for this matter on October 30, 2008.
             To date, and following numerous resentencing orders,
             Defendant’s appellate counsel has yet to file an appeal. In the
             interest of justice, this Court does relieve Luke Styer as
             counsel of record[.]

        Similarly, in its amended order denying Defendant Peterson’s motion for a new
trial the circuit court notes, “the Court finds that previous counsel [Luke Styer] for the
Defendant failed to pursue an appeal[.]” We are deeply troubled by Mr. Styer’s failure to
“pursue an appeal” on behalf of Defendant Peterson. We hereby refer this matter to the
Lawyer Disciplinary Board to investigate why Mr. Styer failed to file an appeal during
the five and half years that he represented Defendant Peterson. We note that Rule 1.3 of
the Rules of Professional Conduct provides “[a] lawyer shall act with reasonable
diligence and promptness in representing a client.” Rule 3.2 of the Rules of Professional
Conduct states “[a] lawyer shall make reasonable efforts to expedite litigation consistent
with the interest of the client.” See Lawyer Disciplinary Bd. v. Scott, 213 W.Va. 209, 579
S.E.2d 550 (2003) (Lawyer failed to file criminal appeal on behalf of his client).



                                            1

error including: (1) the circuit court erred in denying the defendant’s motion for a new

trial based on the State’s failure to turn over exculpatory Brady2 evidence; (2) the State

introduced inadmissible hearsay evidence during the trial; and (3) the prosecutor made a

number of improper statements during closing argument.

               After thorough review, we affirm the circuit court’s order denying

Defendant Peterson’s motion for a new trial.



                                   I.

                  FACTUAL AND PROCEDURAL BACKGROUND


               On November 11, 2007, twenty-eight-year old Phillip “Slim” Simmons

(hereinafter “victim”) was murdered in Huntington, West Virginia.             Following an

investigation, Defendant Peterson, a twenty-five-year old Columbus, Ohio, resident, was

indicted on one count of first-degree murder.

               Before discussing the trial in detail, we note the State’s theory at trial was

that Defendant Peterson murdered the victim after losing approximately $500 to him over

the course of two dice games. The first dice game occurred three days before the murder

at the home of Erin Stolze. The second dice game occurred on the night of the murder.

Defendant Peterson admitted that he and the victim were both dealing drugs and playing

dice together on the night of the murder in the outdoor area where the victim’s body was


      2
          Brady v. Maryland, 373 U.S. 83 (1963).



                                              2

found.       With this general background in mind, we proceed to examine Defendant

Peterson’s trial.

                The State’s first witness at trial was Antonio Smith. Mr. Smith testified

that he played dice with Defendant Peterson and the victim at Erin Stolze’s house three

nights before the murder occurred. Mr. Smith testified that Defendant Peterson lost four

or five hundred dollars during this dice game. Mr. Smith stated that the victim was

“boisterous” and “bragging” after winning the dice game. Defendant Peterson was upset,

according to Mr. Smith, and had a verbal confrontation with the victim. Mr. Smith

testified that as Defendant Peterson left the residence, he said, “Damn, I wish I had my

gun.” Also, Mr. Smith testified that on the day before the murder, the victim told him

that he and Defendant Peterson were going to have a dice rematch the next day.

                The State also called Donovan Wade to testify. Mr. Wade testified that he

had previously dealt drugs with the victim and that he routinely bought drugs from the

victim. According to Mr. Wade, he was planning to purchase drugs on the night of the

murder, and came upon the victim and Defendant Peterson in an alley between two

buildings in the Doulton Avenue area of Huntington.3 Mr. Wade stated that the two men

were rolling dice in an alley and testified that the victim and Defendant Peterson were the

only people he saw in the alley. Mr. Wade testified that the victim was winning the dice


         3
        The general area Mr. Wade described is located on or around Doulton Avenue,
Seventeenth Street and Eleventh Avenue in Huntington, West Virginia.



                                             3

game and that Defendant Peterson was losing. Mr. Wade explained that he could tell

Defendant Peterson was losing the dice game because “[t]he person was losing is to keep

putting money down and the person that wins is picking up the money.”

             Mr. Wade testified that over the course of “forty-five minutes to an hour”

he made three trips to and from the alley where Defendant Peterson and the victim were

playing dice and selling drugs. Mr. Wade explained that he made two drug purchases

from the victim and one from Defendant Peterson during this time. Mr. Wade stated that

he remained in the general Doulton Avenue area after making his third drug purchase. At

some point after making his third drug purchase, Mr. Wade observed Defendant Peterson

approaching the alley where he and the victim had been playing dice. Mr. Wade testified

that Defendant Peterson had two guns “in his side or his pockets.” He stated that one gun

was black and the other was chrome.        Shortly after observing Defendant Peterson

returning to the alley where the victim was, Mr. Wade stated that he “heard one gunshot.

I took off walking because I figured the police was going to end up coming. . . . So I

started walking down Seventeenth [Street] towards Tenth Avenue. And I was walking

slow and looking back, and I seen him [Defendant Peterson] going across the alley. . . .

He ran right back across the way he came from.”4




      4
        Mr. Wade testified that he gave a statement to the police regarding what he
observed on the night of the murder a couple of weeks after the murder occurred. Mr.
Wade was picked up by the police for active warrants and he provided the police with the
                                                                         (continued . . .)

                                            4

              Dr. James Kaplan was called by the State and testified that the victim

“suffered a fatal gunshot wound to his left armpit. That bullet passed through both lungs

and his heart and caused fatal bleeding, which caused his death.” Dr. Kaplan testified

that the estimated time of injury was 7:30 p.m. and the estimated time of death was 7:40

p.m.

              On the night of the murder, a motorist driving down the alley near the

Doulton Avenue area noticed someone lying in the alley and called the police.

Huntington Police Officer Eric Corder received a call at 8:02 or 8:03 p.m. and proceeded

to the area. Upon arriving in the area, Officer Corder found the victim’s body lying face

up, with his pants pulled down around the knee area.5 Corporal Stephen Compton, a

Huntington Police Officer serving in the forensic unit, arrived at the crime scene at

approximately 8:30 p.m. He testified that he found dice in the crime scene area and one

nine millimeter shell casing.

              The State called Julie Eplion, a twenty-year-old woman who had dated

Defendant Peterson “on and off.” Ms. Eplion testified that on the night of the murder,




statement regarding the murder at that time. During cross-examination, Mr. Wade stated
that his warrants were dismissed after he gave his statement to the police.
       5
        Mr. Wade testified that the victim, who sold crack cocaine, kept the drugs hidden
in his buttocks. The State theorized that after shooting the victim, Defendant Peterson
pulled down the victim’s pants and robbed him of the drugs that were hidden in his
buttocks.



                                           5

Defendant Peterson called her thirteen times between 7:58 p.m. and 8:16 p.m. Ms.

Eplion did not answer her phone because she was “hanging out with friends.” Defendant

Peterson continued calling until Ms. Eplion answered her phone at 9:06 p.m. In all,

Defendant Peterson called Ms. Eplion twenty-five times between 7:58 p.m. and 9:06 p.m.

Ms. Eplion stated that Defendant Peterson wanted her to pick him up at a bowling alley

and take him to his Cousin Brandon Peterson’s house, which was located on Doulton

Avenue. Upon arriving at the bowling alley, Ms. Eplion testified that Defendant Peterson

was in his Cousin Brandon’s car. He exited that car and got into Ms. Eplion’s car.

Defendant Peterson told Ms. Eplion that he did not want to go to his cousin’s house on

Doulton Avenue. Ms. Eplion stated that she told Defendant Peterson that there were a

“bunch of cops” around Doulton Avenue. She further testified, “whenever I had told him

that there were cops over there and he was, like, ‘I know there’s cops over there.

Somebody has gotten shot over there.’” Ms. Eplion testified that because Defendant

Peterson was acting nervous in the car she asked him what was wrong and “[h]e said he

couldn’t – didn’t want to tell me because he didn’t want me to judge him.”

               While in the car, Defendant Peterson made a number of phone calls to a

woman in Columbus, Ohio.6 Ms. Eplion stated that Defendant Peterson was giving the

Columbus driver directions to Huntington. The Columbus driver met Ms. Eplion and




      6
          Defendant Peterson testified that this Columbus woman was his girlfriend.



                                             6

Defendant Peterson in a McDonald’s parking lot in Huntington at approximately 11:30

p.m. that evening. Defendant Peterson exited Ms. Eplion’s car and got into the Columbus

driver’s car.    It was undisputed during the trial that the Columbus driver picked

Defendant Peterson up on the night of the murder and immediately drove him to

Columbus.

                The State called U.S. Marshal Craig Martin who testified that he

apprehended Defendant Peterson on December 3, 2007, in Columbus, Ohio. Marshal

Martin went to Defendant Peterson’s workplace in Columbus.7 Upon identifying himself

as a law enforcement officer, Marshal Martin testified that Defendant Peterson ran from

the building and was apprehended in the parking lot of the business.

                The State also called Huntington Police Officer Rocky Johnson who

testified that he went to Defendant Peterson’s house in Columbus and seized various

clothing and footwear from this residence. The State next called Kevin McDowell, an

employee of the West Virginia State Police Crime Laboratory. Mr. McDowell testified

that one of the pairs of shoes seized from Defendant Peterson’s residence “could have

made the impression” of a shoeprint that was found at the murder scene. Mr. McDowell




      7
       Defendant Peterson began working at a business called “House Doctors” in
Columbus, Ohio, around November 19, 2008. Defendant Peterson was not employed by
House Doctors during his time in Huntington when the shooting occurred.



                                            7

was unable to say, however, that the shoe recovered from Defendant Peterson’s

Columbus residence was the exact shoe that left the impression at the crime scene.

              The defense called two witnesses: Defendant Peterson and his cousin,

Brandon Peterson. Brandon Peterson testified that he went bowling with Defendant

Peterson on the night of the murder. He testified that they left his residence, located on

Doulton Avenue, to go to the bowling alley “between 7:30 p.m. and 8:00 p.m.”

              Defendant Peterson testified next. He confirmed that he and the victim had

been involved in two dice games together. Regarding the first dice game, Defendant

Peterson agreed that he and the victim and Antonio Smith had played dice at Erin

Stolze’s house three nights before the murder. He disputed Mr. Smith’s testimony that he

lost four to five hundred dollars. Instead, Defendant Peterson testified that he won a

couple of dollars during this game, that he did not have a verbal altercation with the

victim, and that he did not make the comment, “Damn, I wish I had my gun,” following

the dice game.

              Defendant Peterson admitted that he and the victim played dice again on

the night of the murder. The dice game began with just the two of them, according to

Defendant Peterson, “as time went on people were walking by and coming and, you

know, there was a lot of activity going on . . . because it’s a lot of activity in that alley as

far as drug activity and things like that.” Defendant Peterson’s lawyer then asked what

kind of drug activity was going on in the alley and Defendant Peterson replied, “I mean, I

was selling drugs. . . . I was selling marijuana and I was selling crack. . . . [The victim


                                               8

was] doing the same thing.” Defendant Peterson confirmed that State witness Donovan

Wade was in the alley on the evening of the murder buying drugs.

             Defendant Peterson further testified during his direct examination that at

the time of the murder he was on parole following a number of criminal convictions in

Ohio. Defendant Peterson explained his previous criminal convictions as follows:

                    I had been convicted of a misdemeanor – of a drug
             charge and in Columbus – in Ohio if you be convicted of a
             drug charge, I guess they can charge you – I guess it’s a
             felony to have a gun or something like that. . . . I just know I
             have been convicted for weapons.

                    The first time I went to jail it was for weapons under
             disability and tampering with evidence. The second time I
             went to jail was for a parole – the parole violation for that and
             carrying a concealed weapon. . . .

                    And then the next time I got arrested it was off – I was
             on probation for those charges and then I violated the
             probation and I had caught another gun charge. It was a gun
             in a car me and my cousin was in and it was by his – my other
             cousin. This is in Columbus anyways, and it was – it was
             close to me. They charged me with it.

             Defendant Peterson testified that the reason he fled Huntington on the night

of the murder was because he was on parole in Ohio and was not allowed to be in West

Virginia. He testified that he first heard about the shooting while he was at the bowling

alley. Upon hearing that the victim had been shot, Defendant Peterson stated:

             Then my criminal wheel starts spinning, like, ‘Hold up. I
             cannot have -.’

                    Like, on parole – on parole I have – this instruction I
             have is, like, fifteen or twenty rules you have to go back. And
             like I said you have to notify your P.O. if you are going to

                                            9
             leave town. You have to random – I mean random drug tests.
             You have to report on a week – or a scheduled date. A whole
             list of rules. And also you cannot have any police interaction,
             anything like that. So, I was just thinking, like, ‘Hold on.
             They might try and talk to me or something.’ You know what
             I’m saying? I can’t be down here. So, let me – you know what
             I’m saying?

                    But I – it was all – I wasn’t trying – they trying to
             make it seem like I left because I shot ‘Slim’ [the victim]. I
             was already about – I was already planning to leave. I was
             already planning to leave. My girl was already going to be
             coming.

             Defendant Peterson denied shooting the victim, testified that he was not

losing money in the dice game on the night of the murder, and stated that he did not have

a gun. When asked why he ran from the U.S. Marshal at his Columbus workplace,

Defendant Peterson testified “I don’t know. You know? I don’t even know why I ran.”

             During cross-examination, Defendant Peterson admitted that he had been

convicted of seven felonies and that three of those crimes involved weapons. Following

Defendant Peterson’s testimony, the defense rested.

             The jury found Defendant Peterson guilty of first-degree murder and did

not recommend mercy. By order entered on August 1, 2008, the circuit court sentenced

Defendant Peterson to an incarceration term of life without mercy.

             On December 12, 2012, the circuit court held a hearing on a motion for a

new trial filed by Defendant Peterson. This motion was based on “newly discovered

evidence” which the defense asserted was the State’s failure to disclose a statement Erin




                                           10

Stolze made to the police on the day before the trial began. Erin Stolze owned the house

where the first dice game, that took place three days before the murder, occurred.

              By way of background, on the morning Defendant Peterson’s trial began,

the following exchange was held between Defendant Peterson’s lawyer and the

prosecutor:

                      Defense Counsel: I wanted to say that this was an
              open-file case, an open-file agreement with the State and that
              the State has done an exemplary job as far as I can tell of
              providing us all the information. We have had three official
              discovery conferences, and we had last night what I call an
              unofficial one where they provided me more information,
              including an updated criminal history of their witnesses and a
              light criminal history of the defendant.
                      I needed to – we haven’t asked about this. But the
              State has ongoing duties under Youngblood and I wanted to
              see if we couldn’t get something here out of [the prosecutor]
              about Youngblood.

                     Prosecutor: No, I disclosed things yesterday
              regarding the new information from Antonio Smith and
              things going on at Erin’s –

                    Defense Counsel:      And she is not being called as a
              witness?

                     Prosecutor: That’s right.

                    Defense Counsel: We do know where she is. She
              was disclosed to us and we agree that there is nothing there. I
              thought we needed to clean that up. There is no exculpatory
              evidence that you know of?

                     Prosecutor: No.

                     Defense Counsel:     And you have sought that out?

                     Prosecutor: Oh, yes.

                                            11

                At the hearing on the motion for a new trial, the defense called Erin Stolze

to testify.     Ms. Stolze testified that Huntington Police Detective Cass McMillian

interviewed her the day before Defendant Peterson’s trial began. She testified that she

told Detective McMillian that Defendant Peterson, Antonio Smith, and the victim took

part in a dice game at her house. Ms. Stolze stated that she told Detective McMillian that

Defendant Peterson won one hundred dollars in the dice game. Ms. Stolze testified that

she did not witness the whole dice game because she was upstairs giving her children a

bath. She said Detective McMillian asked her if there were any guns or if any threats

were made during the dice game and she told him she did not see any guns or hear any

threats.      During cross-examination, the State asked Ms. Stolze about Defendant

Peterson’s alleged statement following the dice game, “Damn, I wish I had my gun.” Ms.

Stolze replied, “I mean, if that was said, that was said, but I am just telling you . . . I did

not hear it. . . . It doesn’t mean that it wasn’t said. I didn’t hear it.”

                Detective McMillian also testified at this hearing. He testified that he had

interviewed Ms. Stolze before Defendant Peterson’s trial. While he could not recall the

details of their conversation, Detective McMillian stated:

                I can tell you that if it would have been something different,
                then it would have been written down and been forwarded
                through my Prosecution Report to the Prosecuting Attorney’s
                Office. . . .

                [T]he reason we were there [at Ms. Stolze’s residence] was
                based on Antonio Smith’s statement. The statement that was
                obtained that day [from Ms. Stolze], had it been different
                from what we were told by Antonio Smith, would have been
                recorded in writing and forwarded to the Prosecutor’s Office.

                                                12
              The circuit court denied Defendant Peterson’s motion for a new trial based

on this “newly discovered evidence.” The circuit court concluded that “the defense has

not put forth persuasive evidence that there was anything [Ms. Stolze] said to the police

in her statement that was substantially different than the other testimony at trial or that

would have altered the outcome of this case.” After the circuit court filed its November

20, 2015, amended order denying the defense’s motion for a new trial, Defendant

Peterson filed the present appeal.



                                       II.

                               STANDARD OF REVIEW


              Defendant Peterson appeals the circuit court’s order denying his motion for

a new trial. We apply the following standard when reviewing a circuit court’s order

denying a motion for new trial:

                     In reviewing challenges to findings and rulings made
              by a circuit court, we apply a two-pronged deferential
              standard of review. We review the rulings of the circuit court
              concerning a new trial and its conclusion as to the existence
              of reversible error under an abuse of discretion standard, and
              we review the circuit court’s underlying factual findings
              under a clearly erroneous standard. Questions of law are
              subject to a de novo review.

Syllabus Point 3, State v. Vance, 207 W.Va. 640, 535 S.E.2d 484 (2000). With these

standards in mind, we proceed to discuss the assignments of error raised by Defendant

Peterson.



                                            13

                                          III.

                                       ANALYSIS


              In this appeal, Defendant Peterson asserts the following assignments of

error: (1) the circuit court erred in denying the motion for a new trial based on the State’s

failure to turn over exculpatory Brady evidence; (2) the State introduced inadmissible

hearsay evidence; (3) the State improperly argued propensity evidence; (4) the State

introduced inadmissible 404(a) evidence; (5) the State solicited extremely prejudicial

hearsay evidence from Antonio Smith; (6) the prosecutor improperly argued his personal

beliefs and vouched for the credibility of the witnesses before the jury; (7) the prosecutor

argued false evidence to the jury; and (8) cumulative error.



                            A. Exculpatory Brady Evidence

              Defendant Peterson first argues that the State’s failure to disclose Ms.

Stolze’s statement was a constitutional due process violation under Brady. Defendant

Peterson asserts that Ms. Stolze’s statement contradicted the testimony of Antonio Smith

regarding whether Defendant Peterson (1) lost money in the first dice game, (2) had a

verbal confrontation with the victim, and (3) stated, “Damn, I wish I had my gun,” as he

left the residence. Defendant Peterson argues that the State used Mr. Smith’s testimony

to establish motive and premeditation and that Ms. Stolze’s testimony could have been

used to impeach Mr. Smith’s testimony.

              The United States Supreme Court has held that “the suppression by the

prosecution of evidence favorable to an accused . . . violates due process where the

                                             14

evidence is material either to guilt or to punishment, irrespective of the good faith or bad

faith of the prosecution.” Brady, 373 U.S. at 87. In addressing the guidelines set forth in

Brady, this Court held the following in Syllabus Point 2 of State v. Youngblood, 221

W.Va. 20, 650 S.E.2d 119 (2007):

                     There are three components of a constitutional due
              process violation under Brady v. Maryland, 373 U.S. 83, 83
S. Ct. 1194, 10 L. Ed. 2d 215 (1963), and State v. Hatfield, 169
              W.Va. 191, 286 S.E.2d 402 (1982): (1) the evidence at issue
              must be favorable to the defendant as exculpatory or
              impeachment evidence; (2) the evidence must have been
              suppressed by the State, either willfully or inadvertently; and
              (3) the evidence must have been material, i.e., it must have
              prejudiced the defense at trial.

              Our analysis of this issue requires us to apply each of the elements of

Syllabus Point 2 of Youngblood to the facts of this case. The first Youngblood element is

whether Ms. Stolze’s statement provided favorable exculpatory or impeachment evidence

for Defendant Peterson. We believe it does.

              Ms. Stolze’s statement could be favorable to Defendant Peterson as

impeachment evidence.      Her statement contradicted the testimony of State witness

Antonio Smith. Mr. Smith testified that Defendant Peterson lost four to five hundred

dollars to the victim, had a verbal altercation with the victim, and made a threatening

statement as he left the residence. By contrast, Defendant Peterson testified that he won

money in the first dice game, that he did not have a verbal confrontation with the victim,

and did not make the threatening comment as he left the residence.              Ms. Stolze’s

statement supports Defendant Peterson’s testimony and tends to impeach Mr. Smith’s


                                            15

version of events during the first dice game. For these reasons, we find the first element

of Youngblood is satisfied.

              The second Youngblood element requires us to determine whether the

evidence was willfully or inadvertently suppressed by the State. This Court discussed

this element in detail in Youngblood, stating:

              [E]vidence is considered suppressed when “the existence of
              the evidence was known, or reasonably should have been
              known, to the government, the evidence was not otherwise
              available to the defendant through the exercise of reasonable
              diligence, and the government either willfully or
              inadvertently withheld the evidence until it was too late for
              the defense to make use of it.”

Id. at 31, n.21, 650 S.E.2d at 130, n.21, (quoting United States v. Knight, 342 F.3d 697,

705 (7th Cir.2003)).

              Thus, to prevail on the second Youngblood element, Defendant Peterson is

required to demonstrate that (1) the State knew or should have known about Ms. Stolze’s

statement, (2) Ms. Stolze’s statement was not available to Defendant Peterson through the

exercise of reasonable diligence, and (3) the State willfully or inadvertently withheld Ms.

Stolze’s statement.

              It is undisputed that the State knew that the police had taken a statement

from Ms. Stolze on the day before the trial. Thus, Defendant Peterson satisfies the first

element of the three-part test. However, Defendant Peterson has failed to satisfy the

second element of this test. Defendant Peterson’s trial lawyer stated on the morning the

trial began that Ms. Stolze had previously been disclosed to the defense and that “we do


                                            16

know where she is. She was disclosed to us and we agree that there is nothing there.”

The State disclosed Ms. Stolze to the defense. Ms. Stolze lived in Huntington at the time

of the trial and the defense knew where she was. Thus, it is clear that the defense could

have interviewed Ms. Stolze and obtained her statement about what occurred during the

first dice game through the exercise of “reasonable diligence.” Therefore, we find that

Defendant Peterson has not satisfied the second element of the three-part test under our

second Youngblood inquiry.

              Assuming arguendo that Defendant Peterson could satisfy the second

Youngblood element, we find that his argument would nevertheless fail under the third

Youngblood element. Under the third Youngblood element, Defendant Peterson must

show that Ms. Stolze’s statement was material.

              This Court has recognized that “[t]he evidence is material only if there is a

reasonable probability that, had the evidence been disclosed to the defense, the result of

the proceeding would have been different. A ‘reasonable probability’ is a probability

sufficient to undermine confidence in the outcome.” State v. Fortner, 182 W.Va. 345,

353, 387 S.E.2d 812, 820 (1989) (quoting United States v. Bagley, 473 U.S. 667, 682

(1985)). Additionally, “a showing of materiality does not require demonstration by a

preponderance that disclosure of the suppressed evidence would have resulted ultimately

in the defendant’s acquittal.” Kyles v. Whitley, 514 U.S. 419, 434 (1995). All that is

required is a “showing that the favorable evidence could reasonably be taken to put the

whole case in such a different light as to undermine confidence in the verdict.” Id. at 435.


                                            17

Finally, the suppressed evidence “must be evaluated in the context of the entire record.”

U.S. v. Agurs, 427 U.S. 97, 112 (1976).

               Viewing Ms. Stolze’s statement in the context of the entire record, her

testimony does not create a reasonable probability that the result of the trial would have

been different had she testified. Ms. Stolze’s statement was confined to events that

occurred three days before the murder.8 The key evidence presented by the State during

the trial was testimony from multiple witnesses about what occurred on the night of the

murder. Mr. Wade testified that he saw the victim and Defendant Peterson dealing drugs

and playing dice together on the night of the murder in the area where the victim’s body

was later found. Defendant Peterson did not dispute that he was dealing drugs and

playing dice with the victim on the night of the murder in the area where the body was

later found.   Further, Mr. Wade testified that on the night of the murder, he saw

Defendant Peterson with two guns, proceeding toward the area where the victim was

selling drugs. Finally, Mr. Wade testified that shortly after seeing Defendant Peterson

heading in the direction of the victim, he heard a gunshot, and a minute or two later, saw

Defendant Peterson jogging away from the area.

               Dr. Kaplan testified that the estimated time of death was 7:40 p.m. Julie

Eplion testified that Defendant Peterson called her twenty-five times between 7:58 p.m.


      8
        The purpose of this evidence was limited solely to motive, which is not an
element of the crime charged.



                                           18

and 9:06 p.m. on the night of the murder. After picking Defendant Peterson up that

evening, Ms. Eplion testified that Defendant Peterson was acting nervous and was

repeatedly placing phone calls to a woman in Columbus requesting that she drive to

Huntington to pick him up.       Ms. Eplion testified that the Columbus driver picked

Defendant Peterson up at 11:30 p.m. on the night of the murder.

              Defendant Peterson did not dispute that he was with the victim on the night

of the murder selling drugs and playing dice. Defendant Peterson did not dispute that he

made repeated phone calls to Ms. Eplion, nor did he dispute that he had a Columbus

woman pick him up at 11:30 p.m. on the night of the murder and immediately drive him

to Columbus. Finally, Defendant Peterson did not dispute that he fled when the U.S.

Marshal attempted to apprehend him in Columbus. Defendant Peterson did not offer any

reason explaining why he attempted to run away from the Marshal.

              Based on this substantial evidence regarding the events that occurred on the

night of the murder and of Defendant Peterson’s behavior and actions thereafter, we

cannot find that Ms. Stolze’s testimony about the dice game that occurred three days

before the murder would reasonably have put the result of the case in a different light

sufficient to undermine confidence in the jury’s verdict. Ms. Stolze’s statement simply

had little to no bearing on any of the testimony regarding what occurred on the night of

the murder or on Defendant Peterson’s subsequent behavior and actions. We therefore

find that Defendant Peterson’s first assignment of error fails.




                                             19

                 B. Introduction of Inadmissible Hearsay by the State

              Before addressing the next alleged error, we note that all of the remaining

assignments of error raised by Defendant Peterson were not objected to by defense

counsel during the trial.9

              First, Defendant Peterson alleges that the State introduced inadmissible

hearsay evidence during its cross-examination of the defendant. By way of background,

the alleged hearsay evidence involved a discussion about a pair of boots recovered from

Defendant Peterson’s Columbus residence. He lived at this residence with his mother

and his younger brother. Huntington Police Officer Rocky Johnson was called by the

State and testified that the Columbus residence had two upstairs bedrooms, one of which

was Defendant Peterson’s and one which Defendant Peterson and his younger brother




       9
         Defendant Peterson’s brief repeatedly questions the performance of his trial
counsel. For instance, his brief provides “the [defendant] should not be forced into
Harmless or Plain Error analysis . . . for his counsel’s failure to make a simple and
necessary objection.” Further, the brief provides that Defendant Peterson “had to object
and fight for himself for the majority of the trial as clearly trial counsel did not know the
case.” While not specifically raised in this appeal, our cases have made clear that a
“claim of ineffective assistance of counsel is generally not ripe for direct appellate
review.” State v. Hutchinson, 215 W.Va. 313, 323 599 S.E.2d 736, 746 (2004). See also
Syllabus Point 10, State v. Triplett, 187 W.Va. 760, 421 S.E.2d 511 (1992) (“It is the
extremely rare case when this Court will find ineffective assistance of counsel when such
a charge is raised as an assignment of error on a direct appeal. The prudent defense
counsel first develops the record regarding ineffective assistance of counsel in a habeas
corpus proceeding before the lower court, and may then appeal if such relief is denied.
This Court may then have a fully developed record on this issue upon which to more
thoroughly review an ineffective assistance of counsel claim.”).



                                             20

shared. When asked how he obtained the information about the bedrooms, Officer

Johnson testified, “[t]hrough his mother and there was some mail and some various

things in that room that had [Defendant Peterson’s] name on it.” Officer Johnson further

testified that the clothing they seized came from the bedroom that was only used by

Defendant Peterson and that the boots were seized from the bedroom that was shared by

Defendant Peterson and his younger brother. During his direct examination, Defendant

Peterson testified that the boots that were seized from the Columbus residence were not

his: “Those are not my boots. I don’t know whose boots they are. My little brother

wears them. That’s what my mom says.”

             With this background in mind, we turn to the complained of exchange

between the prosecutor and Defendant Peterson, in which Defendant Peterson asserts that

the State introduced inadmissible hearsay evidence. The exchange is as follows:

                    Prosecutor: Would it surprise you if your mother told
             the police that the light brown boots were yours when they
             executed the search?

                    Defendant: No, because my mom maybe – maybe
             not had known that those in the room were his or mine or just
             there.

                    Prosecutor: I believe the testimony was that they
             asked your mom whose boots were these and she said yours;
             that these were your little brother’s; and that these [light
             brown boots] were yours; right?

                    Defendant: I didn’t get that part where they asked
             her specifically whose shoes were who.

                     Prosecutor: You didn’t hear Detective Johnson say
             that?

                                          21

                     Defendant: No, I heard him say that he – that the
              boots were mine because they were got out of my room.

                     Prosecutor: No, sir. He said the clothes came out of
              your room and that both boots came out of the other bedroom
              and that your mother said the light brown boots were yours.
              Does that refresh your memory of what was testified to
              yesterday, sir?

                      Defendant: If I could look at my notes because I am
              pretty sure I wrote that down.

              A review of the trial transcript supports Defendant Peterson’s assertion that

there was no testimony supporting the premise of the prosecutor’s question—“I believe

the testimony was that they asked your mom whose boots were these and she said yours .

. . right?” While Officer Johnson testified that Defendant Peterson’s mother provided

information about which bedroom was his, there was no testimony that the defendant’s

mother stated that the light brown boots belonged to Defendant Peterson.

              This Court addressed a similar issue in State v. Guthrie, 194 W.Va. 657,

685, 461 S.E.2d 163, 191 (1995), in which the prosecutor asked the defendant about an

alleged statement he had made to a police officer and defense counsel objected because

the alleged statement was not disclosed during discovery. This Court noted that the

prosecutor offered no factual basis for this question during the trial and observed that

“[t]rial courts should preclude questions for which the questioner cannot show a factual

and good faith basis.” Id. at 686, fn. 42, 461 S.E.2d 192, fn. 42.

              The present case is distinguishable from Guthrie, however, because

Defendant Peterson’s trial counsel did not object to the prosecutor’s questions about the

                                             22

alleged statement Defendant Peterson’s mother had made. In State v. LaRock, 196 W.Va.

294, 316, 470 S.E.2d 613, 635 (1996), Justice Cleckley described the “raise or waive”

rule:

                      One of the most familiar procedural rubrics in the
              administration of justice is the rule that the failure of a litigant
              to assert a right in the trial court likely will result in the
              imposition of a procedural bar to an appeal of that issue. Our
              cases consistently have demonstrated that, in general, the law
              ministers to the vigilant, not to those who sleep on their
              rights. Recently, we stated in State ex rel. Cooper v.
              Caperton, 196 W.Va. 208, 216, 470 S.E.2d 162, 170 (1996):
              “The rule in West Virginia is that parties must speak clearly
              in the circuit court, on pain that, if they forget their lines, they
              will likely be bound forever to hold their peace.” When a
              litigant deems himself or herself aggrieved by what he or she
              considers to be an important occurrence in the course of a
              trial or an erroneous ruling by a trial court, he or she
              ordinarily must object then and there or forfeit any right to
              complain at a later time. The pedigree for this rule is of
              ancient vintage, and it is premised on the notion that calling
              an error to the trial court’s attention affords an opportunity to
              correct the problem before irreparable harm occurs. There is
              also an equally salutary justification for the raise or waive
              rule: It prevents a party from making a tactical decision to
              refrain from objecting and, subsequently, should the case turn
              sour, assigning error (or even worse, planting an error and
              nurturing the seed as a guarantee against a bad result). In the
              end, the contemporaneous objection requirement serves an
              important purpose in promoting the balanced and orderly
              functioning of our adversarial system of justice.

(Internal citation and quotation omitted).

              However, the raise or waive rule is not absolute. In State v. Miller, 194

W.Va. 3, 18, 459 S.E.2d 114, 129 (1995), we stated: “The ‘plain error’ doctrine grants

appellate courts, in the interest of justice, the authority to notice error to which no


                                              23

objection has been made.” This Court has held: “To trigger application of the ‘plain

error’ doctrine, there must be (1) an error; (2) that is plain; (3) that affects substantial

rights; and (4) seriously affects the fairness, integrity, or public reputation of the judicial

proceedings.” Syllabus Point 7, State v. Miller, supra.

              If these criteria are met this Court may correct the plain error if it “seriously

affect[s] the fairness, integrity or public reputation of judicial proceedings.” United States

v. Atkinson, 297 U.S. 157, 160 (1936). As Justice Cleckley noted in LaRock,

              an unpreserved error is deemed plain and affects substantial
              rights only if the reviewing court finds the lower court
              skewed the fundamental fairness or basic integrity of the
              proceedings in some major respect. In clear terms, the plain
              error rule should be exercised only to avoid a miscarriage of
              justice. The discretionary authority of this Court invoked by
              lesser errors should be exercised sparingly and should be
              reserved for the correction of those few errors that “seriously
              affect the fairness, integrity or public reputation of the
              judicial proceedings.” United States v. Young, 470 U.S. 1, 15,
              105 S. Ct. 1038, 1046, 84 L. Ed. 2d 1, 12 (1985).

Id. at 317, 470 S.E.2d at 636.

              After review, we find that the prosecutor’s question was improper because

there was no factual basis demonstrating that the defendant’s mother stated that the

particular pair of boots belonged to Defendant Peterson. However, we find that this brief

line of questioning did not skew “the fundamental fairness or basic integrity of the

proceedings in some major respect.” Id.             Further, we find that this brief line of

questioning did not constitute a “miscarriage of justice.” Defendant Peterson disagreed

with the prosecutor about whether his mother had made the statement that the boots were


                                              24

his. In fact, during his direct examination, Defendant Peterson testified that his mother

had stated the boots belonged to his younger brother. Defendant Peterson also testified

that his shoe size was nine or nine and a half, and pointed out that the boots in question

were size eight.     The jury, having heard Officer Johnson’s testimony, as well as

Defendant Peterson’s testimony, could have resolved this factual dispute in Defendant

Peterson’s favor. Further, the evidence regarding the pair of boots was not so crucial that

it affected the fairness or integrity of the judicial proceeding.10

              As discussed in section III. A., the evidence the State presented against

Defendant Peterson through the testimony of Mr. Wade, Ms. Eplion, and even the

defendant himself, was substantial.        This evidence established that (1) Defendant

Peterson was with the victim on the night of the murder in the area where the body was

found; (2) an eyewitness saw Defendant Peterson, armed with two guns, entering the

alley where the victim was selling drugs, heard a single gunshot shortly thereafter, and

then saw Defendant Peterson jogging away from the area; (3) Defendant Peterson made

twenty-five phone calls to a Huntington acquaintance in the hour after the murder

occurred; (4) Defendant Peterson called his Columbus girlfriend approximately ninety

minutes after the murder occurred, requesting that she drive to Huntington to pick him


       10
         We note that State witness Kevin McDowell, an employee of the West Virginia
State Police Crime Laboratory, was unable to testify definitively that the pair of boots
recovered from the Columbus house made the footprint impression that was recovered
from the crime scene.



                                              25

up; (5) Defendant Peterson left Huntington and returned to Columbus on the night of the

murder at 11:30 p.m.; and (6) Defendant Peterson fled when a U.S. Marshal attempted to

apprehend him in Columbus and offered no reason explaining why he fled upon seeing

the Marshal.

               By contrast to this substantial evidence the State presented regarding the

events that occurred on the night of the murder and of Defendant Peterson’s behavior and

actions after the murder, the evidence the State presented about the boots was relatively

minor. Further, the jury heard Defendant Peterson’s testimony that the boots did not

belong to him, and heard Officer Johnson’s testimony regarding his search of the

Columbus residence.

               Based on the foregoing, we conclude that the prosecutor’s brief line of

questioning about the boots did not affect “the fundamental fairness or basic integrity of

the proceedings in some major respect.” LaRock, 196 W.Va. at 317, 470 S.E.2d at 636.

We therefore conclude that Defendant Peterson’s second assignment of error fails.



    C. Bad Character Evidence/Improper Comments During Closing Argument

               Defendant Peterson next argues that the State introduced bad character

evidence in violation of Rule 404(a) of the West Virginia Rules of Evidence.11




      11
           Rule 404(a) provides:

                                                                          (continued . . .)

                                            26

Defendant Peterson concedes that “defense counsel solicited evidence of [Defendant

Peterson’s] bad character and criminal history on direct examination.”            Defendant

Peterson admits that this line of questioning “opened the door for the prosecutor” to

question Defendant Peterson about his bad character and criminal history. However,

Defendant Peterson argues that the prosecutor improperly argued this bad character

evidence to the jury during his closing statement.

               The State asserts that Defendant Peterson did not object to any of the

prosecutor’s statements made during closing argument, therefore, this issue was waived.

Further, the State notes that Defendant Peterson put his criminal history into evidence as

part of his defense strategy and the prosecutor had the right to cross-examine him on this

issue and to argue the facts raised by Defendant Peterson, including his criminal history,

to the jury.

               After review, we find that the issue of Defendant Peterson’s criminal past

was raised and extensively discussed during Defendant Peterson’s direct examination.

Defendant Peterson readily admitted that he had a number of previous felonies involving



               (1) Prohibited Uses. Evidence of a person’s character or
               character trait is not admissible to prove that on a particular
               occasion the person acted in accordance with the character or
               trait.
               (2) Exceptions for a Defendant or Victim in a Criminal Case.
               The following exceptions apply in a criminal case:
               (A) a defendant may offer evidence of the defendant’s
               pertinent trait, and if the evidence is admitted, the prosecutor
               may offer evidence to rebut it[.]


                                             27

weapons charges,12 that he was on parole from Ohio, and that he had been dealing drugs

in Huntington. Defendant Peterson explained that the reason he fled Huntington on the

night of the murder was because he was not allowed to be in West Virginia under the

terms of his Ohio parole, and he feared any contact with a West Virginia policeman

would lead to his parole being revoked.          Because Defendant Peterson affirmatively

placed his criminal past into the trial, we find no error with the prosecutor’s statements

discussing Defendant Peterson’s criminal history during his closing argument.

               Furthermore, in Syllabus Point 5 of State v. Grubbs, 178 W.Va. 811, 364
S.E.2d 824 (1987), this Court held, in relevant part, “[i]f either the prosecutor or defense

counsel believes the other has made improper remarks to the jury, a timely objection

should be made coupled with a request to the court to instruct the jury to disregard the

remarks.” This Court has also long held that “[f]ailure to make timely and proper

objection to remarks of counsel made in the presence of the jury, during the trial of a




       12
           Defendant Peterson introduced evidence regarding his previous felonies
involving weapons charges. Defendant Peterson’s trial lawyer asked Julie Eplion if she
saw Defendant Peterson with a gun on the night of the murder, to which she answered no.
In response to this line of questioning, the State asked Ms. Eplion if she had ever seen
Defendant Peterson with a gun, to which she answered yes. Defendant Peterson argues
that the State’s question was improper and should have been barred under Rule 404(a).
Defendant Peterson’s trial lawyer did not object to the State’s question. Thus, we find
this assignment of error has been waived. See LaRock, 196 W.Va. at 316, 470 S.E.2d at
635 (“One of the most familiar procedural rubrics in the administration of justice is the
rule that the failure of a litigant to assert a right in the trial court likely will result in the
imposition of a procedural bar to an appeal of that issue.”).



                                               28

case, constitutes a waiver of the right to raise the question thereafter either in the trial

court or in the appellate court.” Syllabus Point 6, Yuncke v. Welker, 128 W.Va. 299, 36
S.E.2d 410 (1945). See State v. Davis, 205 W.Va. 569, 586, 519 S.E.2d 852, 869 (1999)

(“In view of our precedent, the defendant cannot argue for the first time on appeal that

the prosecutor made improper remarks during the State’s . . . closing argument.”); State v.

Young, 185 W.Va. 327, 349 n. 25, 406 S.E.2d 758, 780 n. 25 (1991) (finding defendant

waived issue of improper remarks by the prosecutor during closing argument because of

failure to object).   Defendant Peterson did not object to the prosecutor’s closing

argument. Thus, based on our clear law, we deem this issue waived.13




       13
          Two other assignments of error raised by Defendant Peterson concern alleged
improper comments made during the prosecutor’s closing argument. In his sixth and
seventh assignments of error, Defendant Peterson alleges: The prosecutor improperly
argued his personal beliefs and vouched for the credibility of the witnesses before the
jury; and the prosecutor argued false evidence to the jury. These two assignments of
error also fail because no objection was made during closing argument. We note that in
State v. Sugg, 193 W.Va. 388, 456 S.E.2d 469 (1995), defense counsel objected to certain
statements made during the prosecutor’s closing statement. Under that circumstance, the
Court, in Syllabus Point 6, set forth the following four-factor inquiry:

                      Four factors are taken into account in determining
              whether improper prosecutorial comment is so damaging as
              to require reversal: (1) the degree to which the prosecutor’s
              remarks have a tendency to mislead the jury and to prejudice
              the accused; (2) whether the remarks were isolated or
              extensive; (3) absent the remarks, the strength of competent
              proof introduced to establish the guilt of the accused; and (4)
              whether the comments were deliberately placed before the
              jury to divert attention to extraneous matters.

                                                                            (continued . . .)

                                            29

                                    D. Hearsay Evidence

              The next assignment of error is Defendant Peterson’s contention that the

State introduced inadmissible hearsay through the testimony of Antonio Smith. The

complained of testimony concerned Mr. Smith’s testimony that on the day before the

murder, the victim told him that he and Defendant Peterson were going to play dice on

the following day. The specific testimony is as follows, “[the victim] told me Sunday

they were going to throw dice again. It was rematch day.” Defendant Peterson argues

that this statement is inadmissible hearsay under Rule 801 of the West Virginia Rules of

Evidence.

              At the outset, we note that defense counsel did not object to this testimony.

This Court has held that “[f]ailure to make timely and proper objection to remarks of

counsel made in the presence of the jury, during the trial of a case, constitutes a waiver of

the right to raise the question thereafter either in the trial court or in the appellate court.”

Syllabus Point 6, Yuncke, supra.

              Further, we observe that

              [g]enerally, out-of-court statements made by someone other
              than the declarant while testifying are not admissible unless:
              1) the statement is not being offered for the truth of the matter
              asserted, but for some other purpose such as motive, intent,



       This four-factor test is not applicable to the present case because no objection was
raised during the prosecutor’s closing argument. See State v. Grubbs, supra; Yuncke v.
Welker, supra; and State v. Young, supra.



                                              30

               state-of-mind, identification or reasonableness of the party’s
               action; 2) the statement is not hearsay under the rules; or 3)
               the statement is hearsay but falls within an exception
               provided for in the rules.

Syllabus Point 1, State v. Maynard, 183 W.Va. 1, 393 S.E.2d 221 (1990). “The

underlying rationale of the hearsay rule is to prevent the admission into evidence of

unreliable or untrustworthy evidence.” State v. Boyd, 167 W.Va. 385, 397, 280 S.E.2d
669, 679 (1981).

               In the present case, the complained of testimony was neither unreliable nor

untrustworthy. The substance of Mr. Smith’s complained of testimony was that

Defendant Peterson and the victim were going to play dice together on the night of the

murder. Defendant Peterson argues that this testimony was hearsay. It is undisputed that

Defendant Peterson and the victim played dice together on the night of the murder.

Defendant Peterson admitted this fact during his testimony.         Similarly, Mr. Wade

testified that he observed the victim and Defendant Peterson playing dice together on the

night of the murder.

               Based on the foregoing, we find no error.



                                     E. Cumulative Error

               Defendant Peterson’s final assignment of error is a one-paragraph argument

that “[t]he cumulative nature of the above-captioned violations deprived [Defendant

Peterson] of the right to a fair trial.”



                                             31

              Our standard for reviewing a cumulative error argument was set forth in

Syllabus Point 5 of State v. Smith, 156 W.Va. 385, 193 S.E.2d 550 (1972): “Where the

record of a criminal trial shows that the cumulative effect of numerous errors committed

during the trial prevented the defendant from receiving a fair trial, his conviction should

be set aside, even though any one of such errors standing alone would be harmless error.”

Further, this Court has recognized that the cumulative error doctrine “should be used

sparingly” and only where the errors are apparent from the record. Tennant v. Marion

Health Care Foundation, Inc., 194 W.Va. 97, 118, 459 S.E.2d 374, 395 (1995).

              After review we find no merit in Defendant Peterson’s cumulative error

argument. The majority of the alleged errors in this matter were not objected to during

the trial. As Justice Workman noted in a concurring opinion in Finley v. Norfolk and

Western Ry. Co., 208 W.Va. 276, 283, 540 S.E.2d 144, 151 (1999), “unobjected to errors

are not properly the subject of the cumulative error doctrine.” Because six of the alleged

errors now claimed to constitute cumulative error were unobjected to below, this Court

cannot conclude that this case should be reversed based upon cumulative error.

              Additionally, we find that the alleged errors in this case are not so

substantial as to have denied Defendant Peterson a fair trial. It has been observed that

“[i]f the errors, while numerous, are insignificant or inconsequential, the case should not

be reversed under the doctrine.” 1 Louis J. Palmer, Jr., Robin Jean Davis and Franklin D.

Cleckley, Handbook on Evidence for West Virginia Lawyers, § 103.03[1][e], p. 37 (6th

ed.2015).


                                            32

                                        IV.

                                    CONCLUSION


             In view of the foregoing, the circuit court’s November 20, 2015, order

denying Defendant Peterson’s motion for a new trial is affirmed.



                                                                      AFFIRMED.




                                           33